Case: 14-5005      Document: 24      Page: 1     Filed: 08/07/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                WILLIAM OSCAR HARRIS,
                    Plaintiff-Appellant,

                                v.

                      UNITED STATES,
                      Defendant-Appellee.
                    ______________________

                          2014-5005
                    ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:13-cv-00069-VJW, Judge Victor J. Wolski.
                  ______________________

                        ON MOTION
                    ______________________

                          PER CURIAM.
                           ORDER
     William Oscar Harris moves for reconsideration of
 this court’s June 4, 2014 order denying his motion for
 leave to proceed in forma pauperis. The United States
 opposes.
    Upon consideration thereof,
    IT IS ORDERED THAT:
Case: 14-5005   Document: 24    Page: 2    Filed: 08/07/2014



 2                                            HARRIS   v. US



     The motion for reconsideration is denied. If Harris
 does not pay the filing fee within 21 days of the date of
 this order, his appeal will be dismissed.


                                   FOR THE COURT

                                   /s/ Daniel E. O’Toole
                                   Daniel E. O’Toole
                                   Clerk of Court
 s24